CaSe: 2219-Cr-00053-EAS DOC #Z l Filed: 03/07/19 Page: l Of l PAGE|D #Z 25

 

wu F_.>`r ir~r` '.!A¢*

UNITED sTA'rEs DISTRICT coURT _ .- n;`-"f'~ \
soUTHERN DISTRICT 0F 0H10 7
EASTERN DIVISION -L-;`; PH. 3= h 7

UNITED STATES OF AMERICA,

Plaintiff,
vs.
ANDREW K. MITCHELL,

Defendant.

 

 

§§\ |
CASE Ng- M§Q icf ii ali ».:- `ll£§

wDGE Judge Sargw¢.i.'»;ll

SEALED MOTION TO SEAL INI)ICTMEN'I`

Now comes the United States of America, by and through undersigned counsel, and

respectfully requests that the Indictment in this case be sealed, as evidence in this case may be

destroyed and the defendant and those involved in related cases may flee if they become aware of

the investigation

WHEREFORE, the United States respectfully requests that the Indictment be SEALED.

Respectfully submitted,

BENJAMIN C. GLASSMAN
United States Attorney

S/Jessica H. ij

JESSICA H. KIM (0087831)
Assistant United States Attorney
303 Marconi Boulevard, Suite 200
Columbus, Ohjo 43215

Office: (614) 469-5715

Fax: (614) 469-5653

E-mail: Jessica.Kjrn@usdoj.gov

